Exhibit 10.3
Fiscal Year [20__]
Financial Goal Restricted Stock Units
Terms and Conditions


 
You have received an Award of Restricted Stock Units (the “Units”) under the
Monsanto Company 2005 Long-Term Incentive Plan (as Amended and Restated as of
January 24, 2012) (the “Plan”).  The Grant Date and the number of Units
initially covered by this Award (the “Initial Number of Units”) are set forth in
the document you have received entitled “Long-Term Incentive Statement.”  The
maximum number of Units that you may receive under this Award (the “Maximum
Number of Units”) is two times the Initial Number of Units.  The Long-Term
Incentive Statement and these terms and conditions collectively constitute the
Award Certificate for the Units, and describe the provisions applicable to the
Units.
 
1.         Definitions.  Each capitalized term not otherwise defined herein has
the meaning set forth in the Plan or, if not defined in the Plan, in the
attached Long-Term Incentive Statement.  The “Company” means Monsanto Company, a
Delaware corporation incorporated February 9, 2000.
 
2.         Nature of Units.  The Units represent the right to receive, in
certain circumstances, a number of Shares determined in accordance with the
Long-Term Incentive Statement and these terms and conditions.  Until such time
(if any) as Shares are delivered to you, you will not have any of the rights of
a common stockholder of the Company with respect to those Shares, your rights
with respect to the Units and those Shares will be those of a general creditor
of the Company, and you may not sell, assign, transfer, pledge, hypothecate,
give away, or otherwise dispose of the Units.  Any attempt on your part to
dispose of the Units will result in their being forfeited.  However, you shall
have the right to receive a cash payment (the “Dividend Equivalent Payment”)
with respect to the Units (if any) that vest pursuant to this Award, subject to
withholding pursuant to paragraph 6 below, in an amount equal to the aggregate
cash dividends that would have been paid to you if you had been the record
owner, on each record date for a cash dividend during the period from the Grant
Date through the settlement date of the Units, of a number of Shares equal to
the number of Units that vest under this Award.  The Dividend Equivalent Payment
shall be made on such settlement date.  You shall not be entitled to receive any
payments with respect to any non-cash dividends or other distributions that may
be made with respect to the Shares.
 
3.         Vesting of Units.
 
(a)         162(m) Performance Goal.  Subject to Section 5, in order to vest in
the Maximum Number of Units or any lesser number of Units under this Award, the
162(m) Performance Goal must be met (as determined and certified by the
Committee following August 31, [20__] [third year after grant]).  The “162(m)
Performance Goal” is that the Company’s Net Income, as defined in the next
sentence, must exceed zero for the period from September 1, [20__] [year of
grant] through August 31, [20__] [third year after grant].  “Net Income” means
gross profit (i) minus (A) sales, general and
 
 
 
 
 
administrative expenses, (B) research and development expense, (C) amortization,
(D) net interest expense, and (E) income taxes and (ii) plus or minus other
income and expense; all as reported in the Company’s financial statements; but
excluding positive or negative effects of (I) restructuring charges and
reversals, (II) the outcome of lawsuits, (III) impact of liabilities, expenses
or settlements related to Solutia, Inc. or agreements associated with a Solutia,
Inc. plan of reorganization, (IV) unbudgeted business sales and divestitures,
and (V) the cumulative effects of changes in accounting methodology made after
August 31, [20__] [year of grant].
 
(b)         EPS, Cash Flow, and ROC Goals.  If the Section 162(m) Performance
Goal is met, then the number of Units eligible for vesting under this Award will
be determined one-third based upon the Company’s achievement of cumulative
earnings per share (the “EPS Goal”), one-third based upon the Company’s
achievement of cumulative cash flow (the “Cash Flow Goal”), and one-third based
upon the Company’s achievement of return on capital (the “ROC Goal,” and,
together with the EPS Goal and the Cash Flow Goal, the “Goals” and each,
singularly, a “Goal”) for fiscal years [20__], [20__] and [20__] [three years
after grant] as compared to the Goals set forth on Exhibit A hereto.  Not later
than November 15, [20__] [third year after grant], the Committee will determine
the extent to which the Goals have been met, the number of Units that have
vested under this Award, and the number of Units to be forfeited, as follows:


Below Threshold-Level Performance:  For each Goal as to which performance is
below threshold level, one-third of the Initial Number of Units shall be
forfeited.


Above Threshold-Level/Below Target Performance:  For each Goal as to which
performance is at or above threshold level but below target level, a number of
Units that is equal to (i) one-third of the Initial Number of Units times (ii)
the percentage determined by straight-line interpolating between 50% and 100%,
based on the relationship between actual performance, threshold-level
performance, and target-level performance for the applicable Goal, shall,
subject to Section 3(c), vest as of November 15, [20__] [third year after
grant].
 
Target-Level Performance:  For each Goal as to which target-level performance is
achieved, one-third of the Initial Number of Units shall, subject to Section
3(c), vest as of November 15, [20__] [third year after grant].
 
Above Target-Level Performance:  For each Goal as to which greater than
target-level performance is achieved, a number of Units that is equal to (i)
one-third of the Initial Number of Units times (ii) the percentage determined by
straight-line interpolating between 100% and 200%, based on the relationship
between actual performance, target-level performance, and outstanding-level
performance for the applicable Goal (for this purpose, performance above the
outstanding level for the applicable Goal shall be deemed to be performance at
such outstanding level) shall, subject to Section 3(c), vest as of November 15,
[20__] [third year after grant].
 
(c)         Effect of Termination of Service.  If you incur a Termination of
Service before November 15, [20__] [third year after grant] as a result of a Job
Elimination (other than a Job Elimination subsequent to a Change of Control,
which shall be governed by Section 5(d)), your Retirement, or your
 
 
 
 
 
Disability or death (each, a “Proration Event”), then effective as of November
15, [20__] [third year after grant], a number of Units shall vest, equal to (i)
the number of Units (if any) that vest based upon the application of paragraphs
(a) and (b) above (and, if applicable, taking into account Section 5(c)), times
(ii) a fraction (the “Proration Fraction”), the numerator of which is the number
of days from September 1, [20__] [year of grant] through your date of
termination, and the denominator of which is 1172 (subject to the special rule
of Section 5(c)(v) that applies in the event that a Change of Control occurs
following such Termination of Service).  Except as provided in Section 5(d), if
you incur a Termination of Service before November 15, [20__] [third year after
grant] for any other reason, all Units subject to this Award shall be forfeited
as of the date of such Termination of Service.
 
4.         Delivery of Shares.  The Company shall deliver to you a number of
Shares equal to the number of Units (if any) that vest pursuant to this Award
(except that in the event of settlement following conversion of this Award into
a cash account pursuant to Section 5(a), delivery shall be in cash), subject to
withholding as provided in paragraph 6 below.  Such delivery shall take place as
soon as practicable, but in no event more than 15 days, after November 15,
[20__] [third year after grant].  Notwithstanding the foregoing, with respect to
a Termination of Service that is a “separation from service” within the meaning
of Section 409A of the Code and that occurs during the two-year period following
a Change of Control that qualifies as an event described in Section
409A(a)(2)(A)(v) of the Code and the regulations thereunder, such delivery shall
take place as soon as practicable following the date of the applicable
Termination of Service.  Nothing in this Agreement, including Section 5, shall
preclude the Company from settling upon a Change of Control an Award that is not
replaced by a Replacement Award (as defined below), to the extent effectuated in
accordance with Treas. Regs. § 1.409A-3(j)(ix).
 
5.         Change of Control.  The provisions of this Section 5 shall govern
vesting of this Award upon a Change of Control.
 
(a)         Upon the occurrence of a Change of Control, notwithstanding any
other provision of this Award Certificate, the number of Units subject to this
Award (determined in accordance with Section 5(c)) shall vest in full, except to
the extent that another award meeting the requirements of Section 5(b) is
provided to you to replace this Award (any award meeting the requirements of
Section 5(b), a “Replacement Award”).  In the event that no Replacement Award is
so provided to you, this Award shall be converted into a cash account (based on
the number of Units as of the date of the Change of Control (determined in
accordance with Section 5(c)) and the value per Share as of the Change of
Control), which shall accrue interest at the applicable federal short-term rate
provided for in Section 1274(d)(1)(A) of the Code, and be settled in accordance
with Section 4 above.  For clarity, such account shall be fully vested as of the
Change of Control, in no event shall the amount of such account be increased or
decreased as a result of the circumstances of a subsequent Termination of
Service, and the provisions of Section 2 relating to Dividend Equivalent
Payments shall cease to apply following conversion of this Award into a cash
account.
 
(b)         An award shall meet the conditions of this Section 5(b) (and hence
qualify as a Replacement Award) if: (i) it is a restricted stock unit in respect
of publicly traded equity
 
 
 
 
 
securities of the Company or the surviving corporation following the Change of
Control, (ii) it has a value at least equal to the value of this Award as of the
date of the Change of Control (determined in accordance with Section 5(c)) and
provides for vesting based solely on continued service (with no performance
conditions), (iii) it contains terms relating to vesting (including with respect
to Termination of Service) that are substantially identical to those of this
Award, and (iv) its other terms and conditions are not less favorable to you
than the terms and conditions of this Award (including provisions that apply in
the event of a subsequent Change of Control) as of the date of the Change of
Control. Without limiting the generality of the foregoing, a Replacement Award
may take the form of a continuation of this Award if the requirements of the
preceding sentence are satisfied.  If a Replacement Award is granted, the Units
shall not vest upon the Change of Control.  The determination of whether the
conditions of this Section 5(b) are satisfied shall be made by the Committee, as
constituted immediately before the Change of Control, in its sole discretion.
 
(c)         For purposes of this Section 5, the number of Units subject to this
Award as of a Change of Control shall be determined in accordance with the
following rules:
 
(i)         If the date of the Change of Control is after August 31, [20__]
[year of grant] and prior to September 1, [20__] [first year after grant], the
number of Units subject to this Award as of such Change of Control shall be the
Initial Number of Units.
 
(ii)         If the date of the Change of Control is after August 31, [20__]
[first year after grant] and prior to September 1, [20__] [second year after
grant], the number of Units subject to this Award as of such Change of Control
shall be the sum of (x) 67% of the Initial Number of Units plus (y) 33% of the
number of Units that would have become eligible for vesting under Section 3(b)
above, if Goal achievement were measured solely based upon the degree of
achievement of the fiscal year [20__] [first year after grant] goals (assuming
for this purpose that the Section 162(m) Performance Goal was achieved), the
determination of such achievement to be made by the Committee no later than the
date of the Change of Control, it being understood that to the extent that all
necessary performance results are not available as of such date, the Committee
shall make a good faith estimate.
 
(iii)         If the date of the Change of Control is after August 31, [20__]
[second year after grant] and prior to September 1, [20__] [third year after
grant], the number of Units subject to this Award as of such Change of Control
shall be the sum of (x) 34% of the Initial Number of Units plus (y) 66% of the
number of Units that would have become eligible for vesting under Section 3(b)
above, if Goal achievement were measured solely based upon the degree of
achievement of the fiscal year [20__] [first year after grant] and the fiscal
year [20__] [second year after grant] goals (assuming for this purpose that the
Section 162(m) Performance Goal was achieved), the determination of such
achievement to be made by the Committee no later than the date of the Change of
Control, it being understood that to the extent that all necessary performance
results are not available as of such date, the Committee shall make a good faith
estimate.
 
(iv)          If the date of the Change of Control is after August 31, [20__]
[third year after grant] and on or before November 30, [20__] [third year after
grant], the number of Units subject to this Award as of such Change of Control
shall be determined pursuant to Section 3 based on actual performance (and the
 
 
 
 
 
Committee shall make the applicable performance determinations no later than the
date of the Change of Control, it being understood that to the extent that all
necessary performance results are not available as of such date, the Committee
shall make a good faith estimate).
 
(v)         Notwithstanding the foregoing provisions of this Section 5(c), if
you have incurred a Termination of Service that is a Proration Event before the
date of a Change of Control, the number of Units subject to this Award as of
such Change of Control shall be determined by multiplying the number of Units
determined in accordance with the rules set forth in the preceding paragraphs of
this Section 5(c) by the Proration Fraction.
 
(d)         If you experience (x) a Termination without Cause or (y) a
termination under circumstances entitling you to severance benefits under a
constructive termination provision (including, without limitation, a “good
reason” provision or a constructive “involuntary termination” provision) of an
agreement, plan or program covering you, in either case, at any time following a
Change of Control, the applicable Replacement Award shall vest in full.


6.         Withholding.  Notwithstanding any other provision of this Award
Certificate, your right to receive the Dividend Equivalent Payment and to
receive Shares in settlement of any Units is subject to withholding of all taxes
that are required to be paid or withheld in connection with such Dividend
Equivalent Payment or the delivery of such Shares.  With respect to the delivery
of Shares, you must make arrangements satisfactory to the Company for the
payment of any such taxes.
 
7.         Recoupment Policy. Notwithstanding any other provision of this Award
Certificate, this Award shall be subject to the terms of the Company’s
Recoupment Policy, which is hereby incorporated herein by reference.
 
8.         No Right to Continued Employment or Service.  This Award Certificate
shall not limit or restrict the right of the Company or any Affiliate to
terminate your employment or service at any time or for any reason.
 
9.         Effect of Award Certificate; Severability.  This Award Certificate
shall be binding upon and shall inure to the benefit of any successor of the
Company.  The invalidity or enforceability of any provision of this Award
Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate.
 
10.         Amendment.  The terms and conditions of this Award Certificate may
not be amended in any manner adverse to you without your consent.
 
11.           Plan Interpretation.  This Award Certificate is subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated into this Award Certificate.  If there is a conflict between the
provisions of this Award Certificate and the Plan, the provisions of the Plan
govern.  If there is any ambiguity in this Award Certificate, any term that is
not defined in this Award Certificate, or any matters as to which this Award
Certificate is silent, the Plan shall govern, including, without limitation, the
provisions of the Plan addressing
 
 
 
 
 
construction and governing law, as well as the powers of the Committee, among
others, to (a) interpret the Plan, (b) prescribe, amend and rescind rules and
regulations relating to the Plan, (c) make appropriate adjustments to the Units
in the event of a corporate transaction, and (d) make all other determinations
necessary or advisable for the administration of the Plan.

 
 
 
 

Proposed Definition of Performance Metrics for Financial Goal RSUs
Fiscal [20__] – Fiscal [20__]


Diluted Earnings Per Share (EPS)


·  
Defined in accordance with the Monsanto Company Statement of Consolidated
Operations



·  
Items, either positive or negative, that are deemed to be extraordinary by the
People and Compensation Committee of the Board of Directors are excluded for
purposes of Earnings Per Share (but not Cash Flow) calculations



 
Restructuring charges and reversals

 
Impact of lawsuit outcomes

 
Impact of Solutia-related liabilities, expenses, settlements or agreements
associated with Solutia’s reorganization plan

 
Impact of unbudgeted business sales/divestitures

 
Impact of changes in accounting rules



Cash Flow from Operating and Investing Activities


·  
Defined in accordance with the Monsanto Company Statement of Consolidated Cash
Flows



·  
Items, either positive or negative, that are deemed to be extraordinary by the
People and Compensation Committee of the Board of Directors are excluded for
purposes of Cash Flow calculations



 
Impact of unbudgeted acquisitions

 
Impact of agreements associated with Solutia’s emergence from bankruptcy



Return on Capital (ROC)


·  
Earnings before interest and after taxes (EBIAT) divided by the average of the
prior year-end and current year total assets less non-interest bearing
liabilities, less excess cash (cash over $400,000,000)



ROC   =
                                        EBIAT                                                      
                                                                                                
    (Total Assets - non-interest bearing liabilities - excess cash)


·  
Items, either positive or negative, that are deemed to be extraordinary by the
People and Compensation Committee of the Board of Directors are excluded for
purposes of Return on Capital calculations



 
Impact of unbudgeted acquisition



 


 